Citation Nr: 9906253	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Disagreement with the rating assigned for chronic lumbosacral 
strain, to include residuals of a fractured coccyx, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating action in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for fractured coccyx and assigned 
a noncompensable evaluation effective from June 25, 1992.  In 
a February 1994 rating decision, the RO granted an increased 
rating for residuals of a fractured coccyx from 
noncompensable to 10 percent effective from June 1992.  The 
veteran moved to Leonardtown, Maryland in 1994 and the case 
was transferred to the Baltimore, Maryland RO.  The notice of 
disagreement was submitted in May 1994.  The statement of the 
case was issued in August 1994.  A substantive appeal was 
received in September 1994.  The Board remanded the case in 
May 1996 and September 1997 for additional development of the 
evidence.  The veteran moved to Columbia Station, Ohio and 
the case was transferred to the Cleveland, Ohio RO in October 
1997.  

The Board remanded the case in May 1998.  By rating action in 
October 1998, the RO recharacterized the rating for the 
service connected residuals of a fracture of the coccyx with 
associated low back strain by rating the already service 
connected lumbosacral strain under Diagnostic Codes 5295-
5292, rated as 10 percent disabling from June, 25 1992 and 20 
percent disabling from August 31, 1998.  A 0 percent rating 
for residuals of a fracture of the coccyx was assigned from 
June 25, 1992. 

The veteran at her August 1998 examination indicated that she 
had tried working but could not because of her back.  She 
should be asked by the RO whether she is claiming  a total 
rating for compensation based on individual unemployability.




FINDING OF FACT

The veteran's chronic lumbosacral strain, to include 
residuals of a fractured coccyx, is manifested by pain on 
motion, moderate limitation of motion evidenced by limitation 
of forward flexion to 65 degrees on VA examination in August 
1998; without objective evidence of any neurological symptoms 
and no current diagnosis of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
for the veteran's service connected chronic lumbosacral 
strain, to include residuals of a fractured coccyx, are met, 
effective from June 25, 1992.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that in October 1990 the 
veteran fell while reaching for a chin up bar and was treated 
for a back injury.  She landed directly on her coccyx.  X-
rays did not show a fracture at that time.  Subsequent 
treatment records show treatment for pain on motion of the 
back.  An August 1991 x-ray showed a coccygeal fracture.  The 
diagnosis was dysfunctional low back and sacrococcygeal area 
secondary to the prior fall.  She received subsequent 
treatment for back pain and was found to be unfit for duty 
due to mechanical lower back pain in January 1992.

On VA examination in December 1992, it was noted that the 
veteran was nine months pregnant.  She reported a fractured 
coccyx in October 1990 with back pain and aching since then.  
She indicated that repetitive bending, lifting, weather 
changes, coughing and sneezing aggravated it to a degree.  On 
examination, the spine did not show any deformity.  There was 
lumbosacral tenderness and pain with motion.  Forward flexion 
was to 80 degrees with extension, bending and rotation to 15 
to 20 degrees in either direction.  She could toe and heel 
walk and partially squat.  There were no sciatica irritation 
signs.  The diagnosis was injury, lumbosacral spine with 
fractured coccyx.  No x-rays were taken.

By rating action in August 1993, service connection was 
granted for residuals of a fracture of the coccyx, evaluated 
as noncompensable under Diagnostic code 5298, effective June 
1992.  In the August 1993 rating action it was noted that 
because the veteran was pregnant, the limitation of motion 
could not be determined and it was stated that she would be 
reassessed at a future VA examination.  Therefore, the Board 
finds that the August 1993 rating action was not a final 
rating action.

On VA examination in November 1993, the veteran reported 
lower back pain without radiation to the lower limbs.  She 
denied weakness or numbness.  She indicated that the pain was 
increased with prolonged walking or standing, climbing stairs 
and lifting or pushing heavy objects.  On examination, there 
was mild tenderness over the lumbar and paralumbar area.  
Straight leg raising sign was negative, bilaterally.  There 
were 2+ tendon reflexes bilaterally.  Range of motion testing 
showed forward flexion to 85 degrees, backward extension to 5 
degrees, left and right lateral flexion to 20 degrees, 
rotation to the right to 90 degrees and rotation to the left 
to 80 degrees.  The examiner noted that there was objective 
evidence of pain with movement which was mild, especially 
with backward extension.  It was noted that there was no 
neurologic involvement.  The assessment was mechanical lower 
back pain with no evidence of radiculopathy at the present 
time.

On VA neurological examination in October 1994, the examiner 
noted that the bones and joints revealed no abnormality or 
spasm in the back and that the spine was normal and straight.  
Forward flexion was to 90 degrees, backward extension was to 
10 degrees, lateral flexion was to 40 degrees bilaterally and 
rotation was to 35 degrees.  The examiner indicated that 
neurological examination was negative.  The assessment was 
severe back sprain.

By rating action in February 1994, a 10 percent evaluation 
was assigned for the service connection low back disability 
under Diagnostic code 5299-5298, effective from June 1992.

Private medical records dated from February 1994 to June 1996 
show that the veteran was treated for low back strain and 
carpal tunnel syndrome.  Private hospital records show that 
she received facet block injections in July 1994 and March 
1996.  A June 1996 magnetic resonance spectroscopy test (MRI) 
of the lumbar spine was normal without evidence of suspicious 
nerve root truncation, stenosis or conal abnormalities.

The February 1997 VA examination report reveals that range of 
motion testing of the lumbar spine showed flexion to 90 
degrees, extension to 10 degrees, lateral bending to 30 
degrees to each side and rotation to 30 degrees to either 
side.  The examiner indicated that there was pain with 
motion.  The examiner concluded that the coccyx was not 
currently contributing to the painful symptoms.  In an April 
1997 addendum, the examiner reviewed the claims file, 
including the results of a June 1996 MRI scan, and confirmed 
the diagnosis.

In September 1997, the RO issued a supplemental statement of 
the case indicating that the veteran's service connected 
disability was recharacterized as residuals of a fracture of 
the coccyx with associated low back strain.  The RO 
determined that the veteran has a low back disorder which 
resulted from the fracture of the coccyx in service.  The RO 
concluded that the veteran had always been service connected 
for all residuals of the inservice injury despite the fact 
that all previous rating actions referred only to residuals 
of a fracture of the coccyx.

On VA examination in August 1998, the veteran reported back 
pain, stiffness, fatigability, lack of endurance and a 
problem with the tail bone with prolonged sitting.  On 
examination, there was lumbosacral tenderness and soreness.  
Tenderness over the sacrococcygeal junction was also noted.  
The examiner indicated that the veteran had pain with motion.  
Forward flexion was to 65 degrees, extension was to neutral.  
The examiner indicated that the veteran could bend and rotate 
to 25 degrees with pain throughout the range of motion.  She 
was able to raise on her toes and to heels and squat.  The 
diagnoses were chronic lumbosacral strain and residual 
fracture, coccyx.  The examiner concluded that flare-ups 
would result in more stiffness, fatigability, and difficulty 
doing daily tasks and getting around.  It was also noted that 
the exact extent of the degree of range of motion during a 
flare-up could not be determined.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

A 40 percent disability evaluation under Diagnostic Code 5295 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with arthritic changes, narrowing or irregularity of 
the joint spaces, or some of these findings with abnormal 
mobility on forced motion.  Under Diagnostic Code 5292, a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4, Codes 5292 and 
5295 (1998).

Initially, the Board must address the assignment of rating 
criteria in this case.  As noted above, by rating action in 
October 1998, the RO recharacterized the ratings assigned for 
the service connected residuals of a fractured coccyx and 
assigned a 10 percent rating for chronic lumbosacral strain 
under Diagnostic Codes 5292-5295 and a noncompensable 
evaluation for residuals of a fractured coccyx, each 
effective from June 25, 1992, the day following separation 
from active service.  However, the record shows that while 
service connection was initially granted for residuals of a 
fracture of the coccyx, the RO has confirmed that the veteran 
had always been service connected for a low back condition.  
The RO assigned separate ratings on the basis that the 
diagnosis for the same disability was changed.  See 38 C.F.R. 
§ 4.13 (1998).  The Board finds that the residuals of a 
fracture of the coccyx should not be separately rating as the 
record shows that the veteran has essentially one disability 
as a result of the injury in service which is manifested by 
lumbosacral strain.  

After a full review of the record, the Board concludes that a 
40 percent evaluation for chronic lumbosacral strain, to 
include residuals of a fracture of the coccyx, under 
Diagnostic Code 5292 is warranted.  The evidence of record 
shows that on each VA examination conducted from 1992 to 
1998, there is objective evidence of pain on movement.  On 
the most recent examination, forward flexion was limited to 
65 degrees, which is moderate limitation of motion; however, 
the examiner noted that the veteran would experience flare-
ups of her back condition which would result in more 
stiffness, fatigability, and difficulty doing daily tasks and 
getting around.  It was also noted that the exact extent of 
degrees of range of motion during a flare-up could not be 
determined.  The Board notes that unctional 
ability during use of a joint and during flare-ups must be 
taken into account when rating a disability based on 
limitation of motion.  While the veteran has moderate 
limitation of motion, in view of the functional loss from 
pain on use related to the low back  disability beyond that 
already reflected in the 20 percent rating assigned for this 
disability for limitation of motion under Diagnostic Code 
5292, the Board is increasing the evaluation to the next 
higher level under Diagnostic Code 5292.  See De Luca, 
38 C.F.R. §§ 4.40, 4.45.  Therefore, a 40 percent evaluation, 
the maximum available, is warranted from service connected 
chronic lumbosacral strain, from June 25, 1992.

The Board notes that a 40 percent evaluation is the maximum 
assignable rating for Diagnostic Code 5292, lumbosacral 
strain, and Diagnostic Code, limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, , 5295 (1998).  A 60 
percent disability evaluation is available, however, under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1998), for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  However, there is no 
evidence of record showing a diagnosis of intervertebral disc 
syndrome and the neurological examination reports of record 
were essentially negative.  The Board concludes that the 
criteria of Diagnostic Code 5293 are not applicable in this 
case as there is no  medical evidence of the presence of 
intervertebral disc syndrome. 

Recently, the United States Court of Veterans Appeals (Court) 
noted that there was a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that rown, 6 
Vet. App. 35 at 38 (1993) stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  As the maximum schedular evaluation has been 
awarded under Diagnostic Code 5292 from the day following 
separation from service, a staged rating is not applicable.

Finally, the Board notes that, in VAOPGCPREC 71-91, an 
opinion which is binding on the Board, 38 U.S.C.A. § 7104 
(West 1991), VA's General Counsel held that the provisions of 
38 C.F.R. § 3.105(e) do not apply where there was no 
reduction in compensation payable if there was a reduction in 
one rating and increase in the other.  In this case, while 
retroactively reducing the appellant's rating for service 
connected residuals of fracture of the coccyx, effective from 
June 25, 1992, the RO simultaneously assigned a separate 
rating for chronic lumbosacral strain under Diagnostic Codes 
5292-5295 effective at the same time as a consequence of the 
recharacterization of the rating for the coccyx.  As noted 
above, in the September 1997 supplemental statement of the 
case, the RO confirmed that the veteran had always been 
service connected for a low back condition.  The RO's action 
resulted in no net loss in compensation to the appellant.  In 
light of the General Counsel's opinion, and the fact that the 
Board has found that the veteran's low back disability is all 
one and not separately ratable, the provisions of 38 C.F.R. 
§ 3.105 (1998) are not applicable.


ORDER

Entitlement to a 40 percent rating for chronic lumbosacral 
strain with residuals of a fractured coccyx, effective from 
June 25, 1992, is granted.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

